COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 THE STATE OF TEXAS,                           §              No. 08-13-00305-CR

                      State,                   §                Appeal from the

 v.                                            §           County Court at Law No. 6

 J. D. EXPUNGED,                               §             of Collin County, Texas

                      Appellee.                §

                                            §
                                          ORDER

       The Court has expunged all court records in the above-numbered cause in accordance

with an expunction order issued by County Court at Law No. 6 of Collin County, Texas.

Consequently, the opinion and judgment, as well orders, correspondence, and other documents

have been removed from the official record and destroyed. Likewise, the clerk’s record and

reporter’s record have been destroyed. Any remaining records not completely destroyed have

been redacted to remove the identity of the Appellee as permitted by the expunction order. All

persons are advised that the release, maintenance, dissemination, or use of the expunged records

and files for any purpose is prohibited. TEX.CODE CRIM.PROC.ANN. art. 55.03.

       IT IS SO ORDERED this 2nd day of May, 2016.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.